IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00128-CR

GARY WAYNE MCGRUDER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 06-03839-CRF-272


                          MEMORANDUM OPINION


      Gary Wayne McGruder attempts to appeal from a denial of his writ of habeas

corpus filed in the Court of Criminal Appeals. By letter dated May 2, 2013, the Clerk of

this Court notified McGruder that the appeal was subject to dismissal because there was

not an order that was final and appealable in this Court. The Clerk also warned

McGruder that the appeal would be dismissed unless, within 21 days of the date of the

letter, a response was filed showing grounds for continuing the appeal. See TEX. R. APP.
P. 44.3. We received a response from McGruder; however, it does not provide grounds

for continuing the appeal.

       Accordingly, this appeal is dismissed.



                                           AL SCOGGINS

                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 6, 2013
Do not publish
[CR25]




McGruder v. State                                                            Page 2